 

Oo Oo NID OH BP WD NY

NO NY BHO NM WN WN NN WN NO = HS Se RB Be Re Se Re Se
Co TD NH FP WO NY KH CD OBO fF AND HD Nn BP WO HO KH CO

 

 

The Honorable John C. Coughenour

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

Vv.
BRANDON BRANDRETH GIBBS,
Defendant.

 

 

NO. CR17-269 JCC

[PROROSEDLORDER OF DISMISSAL

Upon motion by the United States of America, requesting dismissal with prejudice

of the Indictment in the case of United States v. Brandon Brandreth Gibbs, CR17-269,

pursuant to the terms of the Pretrial Diversion Agreement, along with the pending alleged

violations of supervision; this Court, having reviewed the entirety of the files herein,

hereby ORDERS:

The Indictment in the above-entitled cause, and the alleged violations of

supervision, are DISMISSED WITH PREJUDICE.

ORDER OF DISMISSAL
CR17-269 / BRANDRETH GIBBS - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

Co Fe ND ON Fe DH DH

NO po NO DN HN NWN KN NN NO KH HK HF HF KF HF EF RS Re
CO —~ N NN ee Ww bd - 2S 0 fe 1 NH NM Ww wo KF &

 

 

The Clerk of Court is directed to provide a copy of this Order of Dismissal to

the United States Marshals Service.
Dated this 4 day of \ hv, 2019.

United States District Court Judge
Presented by:

/s/ Marie M. Dalton
MARIE M. DALTON
Assistant United States Attorney

ORDER OF DISMISSAL UNITED STATES ATTORNEY

CR17-269 / BRANDRETH GIBBS - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
